Citation Nr: 1416439	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  11-02 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for bilateral tinnitus.

3. Entitlement to a disability rating in excess of 10 percent for a cervical spine disability.

4. Entitlement to a compensable disability rating for a forehead scar.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs

ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran testified at a Decision Review Officer (DRO) hearing at the Hartford, Connecticut RO in February 2011.  A transcript of the hearing is associated with the claims file.

The February 2010 rating decision also denied a claim of entitlement to service connection for a right shoulder disability.  In his October 2010 notice of disagreement, the Veteran stated he wished to appeal all issues adjudicated in the February 2010 rating decision.  At his February 2011 hearing before a DRO, the Veteran's representative stated the Veteran no longer wished to pursue his appeal of the issue of entitlement to service connection for a right shoulder disability.  Accordingly, the Veteran did not perfect an appeal of that decision.  Thus that decision is final and that issue is not currently before the Board.

Documents contained on the Virtual VA paperless claims processing system (Virtual VA) are duplicative of the evidence of record, or not relevant to the issues before the Board.  The Veterans Benefits Management System (VBMS) does not include any relevant documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The evidence of record indicates there are outstanding treatment records which may be pertinent to the remaining claims on appeal before the Board.  A May 2011 VA examination report notes the results of a November 2010 MRI of the cervical spine; however, no such MRI report is of record.  In an August 2011 VA examination report, the examiner notes no mention of chronic back pain "in available VA medical records."  No VA treatment records are currently associated with the claims file, or contained on Virtual VA or VBMS.  The April 2012 VA audiological examiner notes in her report that she is using an audiology examination performed in October 2011.  The RO did not request a VA audiology examination until at least December 2011, therefore any audiology examination conducted in October 2011 was not performed in connection with the VA examination.  Again, there are no VA treatment records of record.  On remand, the AOJ should ask the Veteran to identify all VA and private treatment regarding his cervical spine, forehead scar, hearing loss, and tinnitus, and obtain all pertinent treatment records.

Upon VA examination of the Veteran's cervical spine in October 2009, the Veteran's claims file was not available for review.  Therefore, the examiner was unable to review the Veteran's private chiropractic records, which include the Veteran's complaints of radiating pain and numbness into the back, shoulders, and arms, and that his cervical spine disability affects his ability to perform activities of daily living, which were not noted or discussed upon VA examination.  Range of motion measurements in March 2007 and May 2009 show a lesser range of motion than that recorded upon VA examination.  Further, the notation in the May 2011 VA examination report that the results of a November 2010 MRI of the cervical spine showed multilevel degenerative changes, particularly of the cervical spine, indicates the Veteran's cervical spine disability may have worsened since his last VA examination.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Thus, a new VA examination is required to determine the current disability level for the Veteran's cervical spine disability. 

Upon VA examination of the Veteran's forehead scar in October 2009, no pain was noted by the examiner, and the examiner stated that the scar did not cause any functional impairment.  At the February 2011 hearing before a DRO, the Veteran and his representative contented that the Veteran's forehead scar is painful, that it is disfiguring due to its size and contour, and that it affected the Veteran's employment.  Again, where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4).  Thus, a new VA examination is required to determine the current disability level for the Veteran's forehead scar, to include whether it is painful.  Further, as the Veteran contends he is entitled to a compensable disability rating due to the disfigurement caused by the facial scar, photographs should be taken upon VA examination, and associated with the examination report and claims file.

Upon VA audiological examination in April 2012, the VA examiner opined that the Veteran's bilateral sensorineural hearing loss is not at least as likely as not caused by or a result of his military noise exposure because he had normal hearing upon his separation examination, and the examiner noted the Veteran's report of hearing loss in both ears for the past six months to a year, as well as his post-service noise exposure.  However, the VA examiner did not address the Veteran's five other audiological examinations during service, which show an upward threshold shift.  The April 2012 VA examiner also did not discuss the September 2009 private audiological examination of record, which indicates more serious bilateral hearing loss than that shown upon VA examination.  Although the VA examiner opined that the Veteran's bilateral tinnitus is at least as likely as not a symptom associated with the hearing loss, she did not address the Veteran's contention that he had ringing in his ears during service.  See February 2011 DRO hearing testimony.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Thus, an addendum opinion is required to address the nature and etiology of the Veteran's bilateral hearing loss and bilateral tinnitus.

	(CONTINUED ON NEXT PAGE)


Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all private and VA treatment related to his cervical spine disability, forehead scar, bilateral hearing loss, and tinnitus.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claims.  The Veteran's assistance should be requested as needed.  All obtained records should be associated with the claims file.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. After the above development has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected cervical spine disorder.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  A complete history should be elicited directly from the Veteran, and any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should describe all pertinent symptomatology associated with the Veteran's cervical spine disability, and should provide the following information: 

a) The examiner should report the results of range of motion testing for the Veteran's cervical spine.  

The examiner is asked, to the extent possible, to address and reconcile the discrepancies between the range of motion findings in the Veteran's private chiropractic records, any range of motion findings in VA or other private treatment records, and those found upon VA examination in October 2009.  The examiner is also asked to address and reconcile any discrepancy between previous range of motion findings with the range of motion findings upon his/her examination.

b) The examiner should express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner is asked, to the extent possible, to address and reconcile the discrepancy between the Veteran's reports to his private chiropractor that his cervical spine disability and associated symptoms affect his ability to perform activities of daily living, and the absence of such findings upon VA examination in October 2009.  

c) The examiner should comment upon the existence and frequency of any incapacitating episodes (i.e., a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician). 

d) The examiner should specifically assess the severity of all neurological symptomatology, if any, that is at least as likely as not due to the Veteran's service-connected cervical spine disability.

The examiner is asked, to the extent possible, to address the Veteran's reports of radiating pain and/or numbness into the left side of his back, his shoulders, and his arms.  See, e.g., July 2009 claim; private chiropractic treatment records.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. After #1 has been completed, and after any records obtained have been associated with the claims file, arrange for the Veteran to undergo a VA examination to determine the severity of his service-connected forehead scar.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All findings should be reported in detail. 

The examiner should fully document the Veteran's forehead scar(s).  Unretouched photographs of the scar(s) on the Veteran's forehead should be obtained and associated with the examination report and claims file. 

The examiner should specifically address the Veteran's report that his forehead scar is painful, and that it affected his employment.  See February 2011 DRO hearing testimony.

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

4. After #1 has been completed, and after any records obtained have been associated with the claims file, obtain an addendum opinion from the April 2012 VA audiological examiner.  If the examiner is no longer available, obtain an opinion from another appropriate examiner to determine the nature and etiology of the Veteran's bilateral hearing loss and tinnitus.  The claims file, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.

After reviewing the claims folder, the examiner is asked to respond to the following inquiries:  

a) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral sensorineural hearing loss was either incurred in, or is otherwise related to, the Veteran's military service?

For purposes of the opinion being sought, the examiner should specifically address the Veteran's contention that he was exposed to noise in service, to include a "hot run" of a torpedo in the torpedo room, as well as diesel generator and high pressure air noises while stationed on submarines.  See February 2011 DRO hearing testimony.  

The examiner should comment upon upward threshold shifts in the Veteran's hearing upon examination, to include upon examination during active duty.  See February 1967 and November 1967 Annual Audiometric and Sonar Evaluations; October 1974 submarine base audiometric evaluation; March 1976 reenlistment examination; January 1983 reenlistment examination; July 1986 separation examination. 

The examiner is asked, to the extent possible, to address and reconcile any discrepancy between the Veteran's audiometric testing results during service, as well as any discrepancy between the September 2009 private audiological examination, the April 2012 VA examination, and any other audiological examinations in the Veteran's VA and/or private treatment records.

b) Is it at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's bilateral tinnitus was either incurred in, or is otherwise related to, the Veteran's service?

For purposes of the opinion being sought, the examiner should specifically address the Veteran's contention that he first started experiencing ringing in his ears during service.  See February 2011 DRO hearing testimony.  

The complete rationale for all opinions should be set forth.  The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered. 

5. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination reports comply with the Board's remand instructions.

6. After the above development has been completed, readjudicate the claims.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).





_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



